Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting inmates from assaulting staff, committing unhygienic acts and damaging the property of others after he threw feces and urine on a correction officer. The correction officer who authored the misbehavior report testified that she was standing next to petitioner’s cell when she noticed that petitioner had covered a portion of his cell gate with a sheet. Moments later, she observed a corner of the sheet being pulled aside and feces and urine being thrown at her from the opening. This proof, coupled with the misbehavior report in which the correction officer identified petitioner as the inmate who assaulted her, provides substantial evidence to support the determination of guilt (see, Matter of Garcia v Coughlin, 209 AD2d 801). In addition, we reject petitioner’s contention that the hearing was not timely concluded inasmuch as it was completed pursuant to a valid extension granted for the purpose of obtaining the testimony of petitioner’s witnesses (see, Matter of Barreto v Goord, 244 AD2d 610). Petitioner’s remaining contentions are either unpreserved for our review or lacking in merit.
Mikoll, J. P., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.